                                                                       N
                                                                       C''e Jt70
Case 2:20-cv-00014-JPJ-PMS Document 12-1 Filed 09/21/20 Page 1 of 1 Pageid#:  =J
                                                                              D                          <
                                                                                                         '
                                                                                  ND Q> -> -
                                                                                        .

                                                                                          v  ,
                                                                                  -  R > ;-
                                                                                  e  < .. =%
                                                                                  o                            -
                                                                                     7%         -
                                                                                k-              ..u          (-x )
                                                                                     N QL Ww.
                                                                                  -->               t %
                                                                                     N
                                                                                     t rmf
                                                                                     >          N
                                                                                                -
                                                                                                    ?

                                                                                  &         >

                                                     A        *
                       W                    ''- &                 R*              c         =   =        =
                        =                            km
                     >D
                        Z                   .-
                                            w
                                                     c 'G
                                                         o&
                                                                  P               c
                                                                                  &
                                                                                            =
                                                                                            -
                                -
                        &
                        =X              .        -
                                                         .b        c>
                                                                   -b-            H         -                      >
                                                                                  m         ' ' -
                       << m, ruy    .
                                                                                  &         . .-

                        -   T               =            - ' .or-                 m         -
                            L%
                            .
                                            O            X
                                                         ,- O                     œ
                                                                                                                   î

                            b
                            c
                              z (%' V C
                                      o
                                      -%
                                      c
                                a G                       =.
                            D                            - >           <x
                                             /            <x
                                             .
                                                          V
                                                &

                                                                                *c
                                                                                *..4.
                                                                                jQA.
                                                                                V
                                                                                A
                                                                            t:h =R
                                                                            %    u
                                                                                 yR
                                                                                 ?
                                                                                  Dk lj



                                                                            > ==
                                                                            o =
                                                                            o -



                                                                            w        gm oou
                                                                                     >*:O=c
                                                                            B4p
                                                                            8 OOBmf'
                                                                                c=omrY
                                                                            K 41 -
                                                                                 m- =OO
                                                                            w. ; ,mu
                                                                            t
                                                                                    =z>m
                                                                            ;N; .>  <<*m
                                                                            &tn
                                                                            G'         =
                                                                                       E
                                                                                                    EJ
